Citation Nr: 1501436	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-48 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee (referred to herein as "right knee condition").


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to February 2001.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the abovementioned RO.  In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Detroit, Michigan.  Transcripts of both hearings are included in the electronic VBMS claims file.

In May 2014, the Board remanded the Veteran's appeal to the RO with instruction to obtain and associate with the Veteran's file any additional relevant evidence, schedule the Veteran for a VA examination to determine the severity of his right knee condition, and readjudicate the appeal.  The RO complied with these instructions, and a VA examination was conducted in July 2014.  

A second issue, entitlement to service connection for a left knee condition, to include as secondary to the Veteran's right knee condition, was also remanded.  Service connection was granted in an October 2014 rating decision by the VA Appeals Management Center, and this issue is therefore no longer before the Board.  

The Board finds that the VA examination was adequate to evaluate the Veteran's right knee condition and complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remand of May 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right knee condition is not productive of flexion limited to 45 degrees or less, limitation of extension, ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of knee condition in July 2014.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner also addressed and described the functional effects caused by the Veteran's knee condition.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims that his service-connected right knee disability has worsened.  A January 2002 rating decision granted service connection for an ACL right knee strain, and assigned a 10 percent rating by analogy to Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, for symptomatic removal of semilunar cartilage.  This is the maximum rating allowed under this diagnostic code.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for "Cartilage, semilunar, removal of, symptomatic."

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibular is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

The Board notes that the VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 (and/or 5258-9).  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257 (and/or 5258-9), the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  VAOPGCPREC 9-98.  See also Esteban v. Brown, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Separate ratings may also be assigned under VAOPGCPREC 9-2004, where it was found that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As will be discussed below, in the present case, the evidence does not establish loss of flexion or extension to even a noncompensable degree on either side; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here. 

The Veteran filed his claim in October 2009 contending that his right knee condition had worsened.  In a November 2009 statement, he stated that he could not run more than 30 yards without his knee giving out, and that he regularly suffers falls when his knee gives out while walking.  The Veteran stated that every step gives him a sharp pain through his knee up his back.  He stated that at times his knees lock up or go numb, and he has to massage them or take off work due to the pain.  At his August 2010 DRO hearing, the Veteran stated that he sometimes has difficulty standing after sitting on the floor, and that his knee brace prevents him from falling when his knee gives out.  The Veteran has provided a June 2012 letter from his employer stating that he no longer serves as a truck driver, but is still an employee performing less physical duties.  

VA treatment records show that the Veteran received treatment for his knee in October and December of 2009.  The Veteran received an x-ray, which was within normal limits, and an MRI, which revealed a small benign-appearing lesion in the posterior aspect of the lateral femoral condyle.  In December 2009, records showed negative tests for joint line tenderness, crepitus, effusion, anterior knee pain with squatting, and laxity.  The Veteran had positive lateral McMurray's and valgus stress tests, and negative medial McMurray's and varus stress testing.  VA treatment records further show that the Veteran reported daily pain rated 5/10 in January 2013.  The Veteran reported that he felt naproxen was controlling his pain well, that water therapy was helping his pain tremendously, and that his knee brace was very effective.  In March 2014, the Veteran reported that his knee pain was stable, and was instructed that he should notify the VA clinic if his pain became uncontrolled.

The Veteran underwent a VA examination in February 2010 for both knees.  The Veteran reported a painful right knee, with intensity 2 or 3 out of 10, and a tendency of frequent locking and giving out, limiting the Veteran's activities of daily living and affecting his work.  The examiner found mild pain in the patellofemoral area.  There was no crepitation on movement, and the patellar position was normal.  Ligaments were stable and McMurray, drawer, and Lachman tests were negative.  Flexion was limited to 140 degrees without complaints of pain.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetition of motion.  The examiner found no impairment of daily occupational activities due to the Veteran's right knee.  The examiner diagnosed chronic patellofemoral syndrome of the right knee without any instability.  

At his May 2012 hearing before the Board, the Veteran challenged the validity of the February 2010 VA examination, stating that the examination of both knees lasted only 15 minutes, his range of motion was never measured with a goniometer, and the Veteran's knee brace was not mentioned.  In its May 2014 remand, the Board ordered a new examination, noting that the examiner did not discuss the knee brace in relation to his finding of no instability, and also that the Veteran reported a worsening of symptoms in the years since February 2010.

In July 2014, the Veteran underwent a second VA examination for both knees.  The Veteran reported continual right knee pain located behind the kneecap, with difficulty running, sitting or standing long periods, walking distances, using stairs, and climbing in and out of his truck.  The Veteran stated he was formerly a truck driver, but was transferred to the warehouse because his knees prevented him from climbing into the truck.  Cortisone injections provided no relief, and naproxen provides moderate relief.  The Veteran reported constant use of a knee brace and denied flare-ups.  Flexion was limited to 90 degrees with painful motion at 90 degrees.  Extension was normal.  There was no further limitation of motion with repetition.  The examiner found functional loss with contributing factors of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting.  There was tenderness/pain to palpation.  Muscle strength was normal.  There was no instability, subluxation, dislocation, or meniscal conditions.  Radiology showed no arthritis.  

The Board finds that a rating in excess of 10 percent is not warranted.  The Veteran's right knee condition is rated by analogy under Diagnostic Code 5259, which allows no rating in excess of 10 percent.  

The Board has considered whether the Veteran could be rated under other diagnostic codes applicable to the knee, including consideration for higher and separate ratings.  As there is no x-ray evidence of arthritis, a separate rating may not be assigned therefor.  There is no evidence of ankylosis, recurrent subluxation, dislocated cartilage with effusion into the joint, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.  There is evidence of limitation of flexion to 90 degrees, but limitation of flexion is rated noncompensable unless limited to 45 degrees or less.  

The Veteran's VA treatment records show evidence of positive instability test results in December 2009.  The records do not, however, show any diagnosis of instability, or an explanation of the severity of any instability.  The Board finds the tests conducted in the February 2010 and July 2014 VA examinations more probative than the December 2009 results.  The VA examination results were presented in the context of formal diagnostic examinations, and fit in more with the overall record of treatment, which reflects a manageable knee condition.  The December 2009 treatment records, in contrast, do not place the outlier positive test results in any context or explanation of severity.   For these reasons, the Board finds that the evidence weighs against a finding of instability, and a separate rating of 10 percent or in excess of 10 percent is therefore not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's right knee condition.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's right knee condition, including continual right knee pain and frequent locking and giving out, are specifically contemplated by the schedular rating criteria.  The Board further notes that the functional impact symptomatology described by the Veteran, including difficulty running, sitting or standing long periods, walking distances, using stairs, and climbing in and out of his truck, should be considered as effects of the Veteran's service-connected conditions in both of his knees, and not fully reflected by the 10 percent schedular rating of his right knee alone.  The Board therefore finds that no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right knee condition is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 10 percent for patellofemoral syndrome of the right knee is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


